DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 11-14 & 17-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method, system, and non-transitory computer-readable storage medium for video decoding.
Prior art was found for the claims as follows: 
Chien et al. (US 2019/0124330 A1) (hereinafter Chien)
Ramasubramonian et al. (US 2020/0413101 A1) (hereinafter Ramasubramonian)
Sullivan et al. (US 2014/0003497 A1) (hereinafter Sullivan)

	Regarding claim 1, and similarly claims 11 & 17, Chien discloses a video decoding method, comprising:
	determining, based on a first flag, whether one or more luma-to-chroma quantization parameter (QP) mapping tables are signaled in a Sequence Parameter Set (SPS) [see Table 1; par. 0015, 0036, 0081, 0082, teaches determining from encoded video data an index (flag) and selecting a particular lookup table (mapping) using the index, and teaches an encoder indicating the table in a Sequence Parameter Set (SPS), and teaches using a lookup table to derive a chroma QP from a luma QP]; and
	in response to the first flag being a first value, determining the one or more luma-to-chroma QP mapping tables based on a second flag and a third flag [see par. 0090, 0100, teaches using one or more configuration/decoding parameters to select a particular QP table from among the QP tables, or an index that identifies a particular QP table];
	Then, Ramasubramonian teaches of in response to the first flag being a second value, determining the one or more luma-to-chroma QP mapping tables based on one or more default tables [see par. 0158, teaches one possible candidate for use as a chroma QP mapping table is the chroma QP mapping table that is defined by default in a video coding specification (e.g., a default chroma QP mapping table) where a syntax element is signaled to indicate that for a particular residual type (e.g., Cb, Cr, joint CoCr), the default chroma QP mapping table is to be used or an explicitly signaled chroma QP mapping table is to be used],
	wherein	the second flag indicates whether a luma-to-chroma QP mapping table for both Cb and Cr components is signaled in the SPS, and the third flag indicates whether a luma-to-chroma QP mapping table for joint CbCr residues is signaled in the SPS [see par. 0157, 0159, 0160, teaches a video encoder signaling a syntax element (e.g., an index value) that specifies which residual blocks (Cb, Cr, joint CoCr, etc.) share one or more chroma QP mapping tables where e.g., when the index value is equal to 0, no residuals share the same chroma QP mapping table, when the index value is equal to 1, Cb and Cr blocks share the same chroma QP mapping table, whereas the joint CbCr residual block may be decoded using a separate chroma QP mapping table, and teaches a video encoder may be configured to signal an N number of chroma QP mapping tables, and teaches a particular chroma QP mapping table to be used for a particular residual may be specified by an index to a list of chroma QP mapping tables, and teaches for each residual type (e.g., Cb, Cr, joint CoCr), a video encoder may be configured to signal an index (first flag, second flag, third flag, etc.) to specify the chroma QP mapping table that is to be used, thus using one, two or more flags, syntax, bits or indexes to signal QP mapping table information would have been understood from these teachings in Ramasubramonian], and
	determining the luma-to-chroma OP mapping table for the joint CbCr residues by averaging Cb residues and Cr residues [see par. 0153-0158, teaches a video encoder signaling a syntax element (e.g., an index value) that specifies averaging residual blocks ([Cb+Cr]/2 => joint CoCr, etc.) using one, two or more flags, syntax, bits or indexes to signal QP mapping table information would have been understood from these teachings in Ramasubramonian].
	Lastly, Sullivan teaches in response to the third flag being a fifth value, signaling the luma-to-chroma OP mapping table for the joint CbCr residues in the SPS [see par. 0089, 0090, 0100, 0143-0145). Sullivan teaches determining a luma-to-chroma QP mapping table for joint CbCr residues is signaled in the SPS (see par. 0088, 0093, 0094)]; 

by averaging a first luma-to-chroma QP mapping table for Cb residues and a second luma-to-chroma QP mapping table for Cr residues.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, there is not strong motivation or reasoning to combine the references to arrive at the claimed invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487